DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. 

Status of Claims

Claims 1-15 are pending. Amendments to claim 1 filed on 03/08/2021 are acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure,” Electrochemical and Solid-State Letters, 8 (8) D19-D21 (2005) (hereinafter called Murakami), in view of Kim et al, “Electrochemical synthesis of ammonia from water and nitrogen catalyzed by nano-Fe2O3 and CoFe2O4 suspended in a molten LiCl-KCl-CsCl electrolyte,” Korean J. Chem. Eng., 33(6), 1777-1780 (2016) (hereinafter called Kim), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa).

Regarding claim 1, Murakami discloses an electrolysis apparatus for producing ammonia, the apparatus comprising: a cell; a cathode disposed in the cell; an anode disposed in the cell; an electrolyte within the cell; a current source connected to the cathode and the anode; a supply for nitrogen to the cell; and a supply for hydrochloric acid (see Fig. 1 and the section titled “Experimental” in 2nd column on page D19).

Murakami teaches that the anode material is glassy carbon (see the section titled “Experimental” in 2nd column on page D19), but Murakami does not disclose that the anode comprises a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al.

Kim teaches a similar molten electrolyte electrochemical cell for practicing a similar process for electrochemical synthesis of ammonia from nitrogen in a molten LiCl-KCl-CsCl electrolyte (see Abstract). Kim teaches use of a Li-Al alloy as the anode (see page 1778, 1st column, last paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami by substituting the 
	
Murakami in view of Kim does not explicitly teach that the supply for nitrogen comprises at least one material selected from the group consisting of: stainless steel and nickel-based alloys.

Hiraiwa teaches that a nickel based alloy is hydrochloric acid-resistant (see paragraph 0040).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami in view of Kim by having the supply for nitrogen comprise a nickel-based alloy as taught by  Hiraiwa. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 2, Kim teaches use of a Li-Al alloy as the anode (see page 1778, 1st column, last paragraph). A Li-Al alloy anode would inherently have the anode comprise at least 10 wt. % of Li and/or at least 10 wt. % of Al.

Regarding claim 5, the Li-Al alloy anode taught by Kim would be solid in the operational temperature ranges taught by Murakami and Kim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Kim et al, “Electrochemical synthesis of ammonia from water and nitrogen catalyzed by nano-Fe2O3 and CoFe2O4 suspended in a molten LiCl-KCl-CsCl electrolyte,” Korean J. Chem. Eng., 33(6), 1777-1780 (2016) (hereinafter called Kim), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa, as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2008/0149493 (hereinafter called Friesen).

As to claim 4, Murakami in view of Kim and Hiraiwa does not teach the claimed switch for reversing electrode polarity.

However, Friesen teaches a similar electrolytic apparatus for producing ammonia (see Friesen abstract). Friesen teaches that the voltage source is connected to the electrodes and arranged to switch the direction of the current (and potential) because the alternating direction allows for ammonia generation at each of the electrodes (see Friesen paragraph 75). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus taught by Murakami in view of Kim and Hiraiwa to include a switch which reverses the direction of polarity as taught by Friesen because this allows for generation of ammonia at each of the electrodes (see Friesen paragraph 75). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Kim et al, “Electrochemical synthesis of ammonia from water and nitrogen catalyzed by nano-Fe2O3 and CoFe2O4 suspended in a molten LiCl-KCl-CsCl electrolyte,” Korean J. Chem. Eng., 33(6), 1777-1780 (2016) (hereinafter called Kim), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2003/0164292  (hereinafter called Denvir). 

Murakami in view of Kim and Hiraiwa does not explicitly teach that the anode comprises a porous structure.  

Denvir teaches that the anode has a porous structure which allows the introduction of hydrogen gas (see Denvir paragraph 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami in view of Kim and Hiraiwa by having the anode comprises a porous structure as taught by Denvir. The person with ordinary skill in the art would have been motivated to make this modification, because Denvir teaches that the advantage of the modification would be allowing the introduction of hydrogen gas (see Denvir paragraph 0028).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Kim et al, “Electrochemical synthesis of ammonia from water and nitrogen catalyzed by nano-Fe2O3 and CoFe2O4 suspended in a molten LiCl-KCl-CsCl electrolyte,” Korean J. Chem. Eng., 33(6), 1777-1780 (2016) (hereinafter called Kim), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), and as evidenced by European patent application publication no. 2413350 (hereinafter called Toba).

Murakami teaches that the electrolysis temperature is 573 oK (= 300 oC) (see the paragraph spanning columns 1 and 2 on page D21), thus teaching that the electrolyte has a melting point below 300 oC. Tt was known in the art that the decomposition temperature of ammonia is about 500 oC (evidenced by paragraph 0046 of Toba). 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of US pre-grant patent publication no. 2016/0138176 (hereinafter called Yoo), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa).

Regarding claims 1 and 2, Murakami discloses an electrolysis apparatus for producing ammonia, the apparatus comprising: a cell; a cathode disposed in the cell; an anode disposed in the cell; an electrolyte within the cell; a current source connected to the nd column on page D19).

Murakami teaches that the anode material is glassy carbon (see the section titled “Experimental” in 2nd column on page D19), but Murakami does not disclose that the anode comprises a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al.

Yoo also teaches a process and apparatus for synthesis of ammonia via molten electrode similar to Murakami (see Yoo abstract). Yoo teaches that workable anode materials are alloys, oxides and nitrides of metals such as zinc, where zinc nitride or zinc oxide have a zinc weight percent of over 10% (see Yoo paragraph 0014).  

It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the apparatus taught by Murakami to substitute the glassy carbon anode material taught by Murakami with an anode comprising alloys, oxides and nitrides of metals such as zinc as taught by Yoo.  Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Murakami in view of Yoo does not explicitly teach that the supply for nitrogen comprises at least one material selected from the group consisting of: stainless steel and nickel-based alloys.



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami in view of Yoo by having the supply for nitrogen comprise a nickel-based alloy as taught by  Hiraiwa. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).   
	
As to claim 3, Murakami teaches that the electrolysis is carried out at elevated temperatures (see the section titled “Experimental” in 2nd column on page D19), but Murakami does not teach the claimed heater.

Yoo teaches that its molten electrolytic apparatus includes a heater which functions by circulating electrolyte through a heater and back to the cell container in order to maintain a constant electrolyte temperature (see Yoo paragraphs 9 and 38). 

It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify the above-modified apparatus  by including a heater as taught by Yoo because this allows maintaining a constant reaction temperature (see Yoo paragraphs 0009 and 0038). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of US pre-grant patent publication no. 2016/0138176 (hereinafter called Yoo), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa, as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2008/0149493 (hereinafter called Friesen).

As to claim 4, Murakami in view of Yoo and Hiraiwa does not teach the claimed switch for reversing electrode polarity.

However, Friesen teaches a similar electrolytic apparatus for producing ammonia (see Friesen abstract). Friesen teaches that the voltage source is connected to the electrodes and arranged to switch the direction of the current (and potential) because the alternating direction allows for ammonia generation at each of the electrodes (see Friesen paragraph 75). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus taught by Murakami in view of Yoo and Hiraiwa to include a switch which reverses the direction of polarity as taught by Friesen because this allows for generation of ammonia at each of the electrodes (see Friesen paragraph 75). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of US pre-grant patent publication no. 2016/0138176 (hereinafter called Yoo), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2003/0164292  (hereinafter called Denvir). 

Murakami in view of Yoo and Hiraiwa does not explicitly teach that the anode comprises a porous structure.  

Denvir teaches that the anode has a porous structure which allows the introduction of hydrogen gas (see Denvir paragraph 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami in view of Yoo and Hiraiwa by having the anode comprise a porous structure as taught by Denvir. The person with ordinary skill in the art would have been motivated to make this modification, because Denvir teaches that the advantage of the modification would be allowing the introduction of hydrogen gas (see Denvir paragraph 0028).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of US pre-grant patent publication no. 2016/0138176 (hereinafter called Yoo), and Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), and as evidenced by European patent application publication no. 2413350 (hereinafter called Toba).

oK (= 300 oC) (see the paragraph spanning columns 1 and 2 on page D21), thus teaching that the electrolyte has a melting point below 300 oC. Tt was known in the art that the decomposition temperature of ammonia is about 500 oC (evidenced by paragraph 0046 of Toba). 

Response to Arguments 

Applicant’s arguments with respect to the rejections of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination references being used in the current rejection. 

Allowable Subject Matter

Claims 8-15 are allowed.

Reasons for Allowable Subject Matter 

As to claim 8, the found prior art fails to teach a method for electrolytically producing ammonia by dissolving nitride ions and metal ions in an electrolyte followed by purging the electrolyte with hydrochloric, hydrobromic, or hydroiodic acid. Known in the art instead is purging product gases using inert gases such as argon (see US Patent Application Publication number 2019/0382903 to Johanning et al. (“Johanning”). 
The closest prior art reference appears to be article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” by Murakami et al. (“Murakami”). Murakami teaches a similar process for generating ammonia to the claimed process but utilizes a carbon anode. There is no clear 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795